Per Curiam.

This case comes before the court on a bill of exceptions, taken in the mayor’s court of the city of JYezu York., It is an action charging the defendant with carelesness and negligence in the management of a steam-boat upon the Hudson river, by means whereof she ran foul of, and greatly injured a sloop of the plaintiffs, whilst navigating the river. The case was submitted to the jury for them to decide, whether the evidence would warrant the charge of negligence or misconduct on the part of the defendant, and the jury found a verdict for the defendant.
Whether this was a verdict against evidence or not, is a question which cannot arise upon this bill of exceptions. If it could, there does not appear to be any thing to warrant such a conclusion. The question raised upon the argument, by the counsel for the plaintiffs in error, is: That whether the defendant was chargeable with negligence or not, was a question of law, and ought not to have befen submitted to the jury as matter of fact. This broad position cannot certainly be maintained. Whether there was negligence or not, cannot be considered purely a question of law, and to be taken from, the jury, and decided by the court. It may be considered a mixed question. The facts are exclusively for the jury, and when those facts are ascertained, whether they will, in judgment of law, warrant the charge of negligence, is matter of law. But a case of this mixed character miis.t always be submitted *308Hjent* to the jury, unless there is a demurrer to the evidence. The case now before us was very fairly and properly submitted to the jury, and there can be no grounds for reversing the judg-
Judgment affirmed.